        Case 8:19-cv-02710-GJH Document 45 Filed 10/15/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND




 LA UNIÓN DEL PUEBLO ENTERO, et
 al.,

                  Plaintiffs,

         v.                                    No. 8:19-cv-02710-GJH

 WILBUR L. ROSS, in his official
 capacity as U.S. Secretary of Commerce,
 et al.,

                  Defendants.




              DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR
                  LEAVE TO CONDUCT EXPEDITED DISCOVERY

      Defendants take no position on Plaintiffs’ request to serve a single subpoena “on

a third-party records custodian to prevent destruction of evidence.” Pls.’ Mot. at 1, ECF

No. 40. Defendants do not concede, however, that the documents sought by Plaintiffs are

relevant to this action, or that any discovery would be appropriate if this case survives

Defendants’ forthcoming motion to dismiss.
      Case 8:19-cv-02710-GJH Document 45 Filed 10/15/19 Page 2 of 2



DATED: October 15, 2019           Respectfully submitted,

                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  DIANE KELLEHER
                                  Assistant Director, Federal Programs Branch

                                  /s/ Stephen Ehrlich
                                  STEPHEN EHRLICH
                                  Trial Attorney
                                  United States Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, DC 20005
                                  Tel.: (202) 305-9803
                                  Email: stephen.ehrlich@usdoj.gov

                                  Counsel for Defendants
